Citation Nr: 0012461	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.

3.  Entitlement to an increased rating for the residuals of a 
left knee injury, postoperative meniscectomy with traumatic 
arthritis, currently evaluated as 20 percent disabling.  

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 1970 
and August 1970 to April 1971.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

As explained below, the issues regarding entitlement to an 
increased rating for the residuals of a left knee injury, 
postoperative meniscectomy with traumatic arthritis, and to a 
total rating on the basis of individual unemployability due 
to a service connected disability will be remanded.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current psychiatric disability and injury or 
disease during the veteran's active service.  

2.  In September 1971, the RO denied the claim for service 
connection for a hearing loss disability.

3.  The evidence submitted since the RO's September 1971 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The September 1971 decision of the RO denying service 
connection for bilateral hearing loss disability is final; 
the additional evidence received since the RO's September 
1971 decision is not new and material, and the veteran's 
claim for benefits has not been reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.310, 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disorder

The veteran maintains that he has a psychiatric disability 
that resulted from his period of active service.  He points 
out that he received psychiatric treatment during service 
following a suicide attempt. 

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
Court rejected the argument that 38 C.F.R. §§ 3.103(a), 
3.159(a); VA Adjudication Procedure Manual M21-1, Part III, 
para. 1.03(a) and Part IV, para. 2.10(f); and policies set 
forth in other VA documents require VA to assist the claimant 
in developing facts pertinent to the claim even though a 
well-grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - VA and 
private records show diagnoses of dysthymia, rule out 
posttraumatic stress disorder, personality disorder, 
schizophrenia, anxiety depression, and delusional-paranoia 
disorder.  This satisfies this requirement.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the service 
medical records from his first period of service are devoid 
of treatment complaints or diagnoses regarding psychiatric 
problems.  Within two months of his second period of service, 
the veteran was hospitalized after a reported suicide 
attempt.  He reported a history of pre-service and inservice 
substance abuse.  He reported that he had re-enlisted because 
his former girlfriend married someone else and he was unable 
to find employment at home.  He also indicated that he wanted 
to quit the military service.  The diagnosis was depressive 
reaction.  

The veteran's problem with presenting a well-grounded claim 
in regard to his psychiatric disability arises with the third 
element.  The evidence of record does not include any 
competent medical statements or opinions concerning a nexus 
between a current psychiatric disability and disease or 
injury during military service.  The only evidence of record 
that suggests a causal relationship between the veteran's 
claimed disability and disease or injury in service is the 
veteran's statements.  However, the Board finds that his 
statements are not competent evidence of the required nexus.  
Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge, and require the 
knowledge and experience of a trained physician.  Because the 
veteran has no expertise in medical matters, he is not 
competent to make a determination on the etiology of his 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Incidentally, the Board notes that there is no evidence of 
further medical treatment for a psychiatric disorder until 
more than 20 years subsequent to service discharge when he 
was treated privately in November 1990.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  

In summary, the veteran has failed to present medical 
evidence providing a nexus between his current disability and 
disease or injury during his military service.  Accordingly, 
the Board concludes that he has not met his burden of 
presenting a well-grounded claim for service connection for a 
psychiatric disability.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case and supplemental statements of the case that informed 
the veteran of the reasons his claim had been denied.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded. 

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board decision, on the basis of nonprejudicial error).

II.  Bilateral Hearing Loss Disability

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for a bilateral 
hearing loss disability is not only new and material, but 
also is sufficient to grant service connection, particularly 
when that evidence is considered in light of the entire 
record.  He claims that he eventually developed a hearing 
loss disability as a result of acoustic trauma experienced in 
the military.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  An appellant must present 
"new and material" evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA."  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited to whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

As explained below, none of the evidence added to the record 
since the RO's decisions, either by itself or in the context 
of all the evidence, both old and new, provides medical 
evidence reflecting that the claimed disability is related to 
service.  The Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection.  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

In September 1971, the RO denied service connection because 
the then-current VA examination failed to show evidence of a 
bilateral hearing loss disability.  

The evidence previously considered by the RO included the 
veteran's service medical records.  The service medical 
records relate the veteran underwent VA audiology examination 
upon entrance to his first period of service in May 1968.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10

0
LEFT
-5
-10
-10

35

The report of the audiology examination conducted at 
separation in February 1970 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20

15
LEFT
55
55
60

80

In May 1970, the veteran re-enlisted, and the audiology 
examination at entrance revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

30
LEFT
35
35
35

80

In February 1971, on separation the audiology examination 
revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
15
15
LEFT
35
40
40
50
65

Post service medical records relate that the veteran 
underwent a VA audiology examination in July 1970 that was 
not considered adequate for rating purposes.  In August 1970, 
a second examination was conducted.  The examination did not 
show a hearing loss disability as defined by the VA, and the 
September 1971 rating action denied service connection for 
bilateral hearing loss disability.  

Records submitted after the September 1971 rating decision 
include written statements, as well as, VA and private 
clinical records.  After a review of the record, the Board 
concludes that this evidence is not new and material.  
Accordingly, the claim is not reopened.

In regard to the veteran's written statements he has offered 
very little in terms of his contentions.  For the most part, 
he basically recounts his earlier statements.  They are in 
essence cumulative and redundant.  Despite the statements of 
the veteran to the effect that he has a hearing loss 
disability, there is no objective medical evidence showing 
the presence of a hearing loss disability.  I find the 
clinical evidence, or rather the absence of evidence of 
hearing loss disability therein, is more probative in this 
regard.  It should be noted that the veteran would be 
competent to relate what he experienced, e.g., that he has 
decreased hearing; however, he would not be competent to 
state the diagnosis.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The additional clinical records simply show that the veteran 
is receiving treatment for unrelated disabilities.  In fact, 
the current treatment records fail to document a hearing loss 
disability.  Although this medical evidence is new, and 
reports current unrelated diagnoses, this additional 
documentation solely addresses the veteran's current medical 
condition, without commenting on the veteran's claimed 
hearing loss disability.  Not only do the clinical records 
pertain to treatment provided years after separation from 
active service, this evidence does not address or contradict 
the reasoning offered in support of the prior decision.  It 
has no bearing on the issue of service incurrence and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
1971 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting evidence of a hearing loss disability, the Board 
concludes that it does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection.  Therefore, the RO's decision in September 1971 
remains final, and the claim is not reopened.


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability, the benefits sought on appeal are 
denied.


REMAND

The veteran maintains that a higher evaluation is warranted 
for his service connected left knee disability.  The Board 
finds that further development is warranted regarding the 
issue of an increased rating for the left knee and this issue 
is inextricably intertwined with the total rating issue.   

It is noted that degenerative joint disease was diagnosed at 
VA examination in May 1997 and the RO considered this 
disability as a part of the veteran's left knee disability.  
In the veteran's case, the service-connection disability - 
residuals of a left knee injury, postoperative meniscectomy 
with traumatic arthritis -- is currently assigned an 
evaluation of 20 percent under Diagnostic Code 5257.  This 
regulation only considers symptoms pertaining to recurrent 
subluxation or instability.  The Board notes that there are 
other potentially applicable diagnostic codes.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  In Esteban, the 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled to separate ratings 
for disfigurement, a painful scar and muscle injury.  Thus, 
as a matter of law, the appellant was entitled to combine his 
10 percent rating for disfigurement under Diagnostic Code 
7800 with an additional 10 percent rating for tender and 
painful scars under Diagnostic Code 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under Diagnostic Code 5325.  The Court found that 
the critical element was that none of the symptomatology for 
any one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature. 

Consequently, the veteran could possibly receive separate 
ratings for different manifestations of the left knee 
disability.  Neither the rating decision nor the statement of 
the case concerning this issue, clearly indicate whether 
other codes were considered such as the rating for painful 
motion (limitation of motion); residual surgical scarring; or 
for symptoms relating to the removal of semilunar cartilage 
of the knee.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should evaluate the veteran's 
claim of entitlement to an increased 
disability evaluation for the left knee 
disability with express consideration of 
the opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), and Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



